Citation Nr: 0935009	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS), including secondary to PTSD.

6.  Entitlement to service connection for a sleep disorder, 
including secondary to PTSD.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims for service connection for a psychiatric disorder - 
inclusive of PTSD, IBS, vertigo, hearing loss, tinnitus, a 
sleep disorder, and a skin disorder of the forehead and 
hands.

In December 2007 the Board issued a decision remanding the 
claims for the skin disorder, bilateral hearing loss, 
tinnitus, and vertigo.  The Board denied the remaining claims 
for PTSD, IBS, and a sleep disorder .  The Veteran appealed 
those denials to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an April 2008 order, granting a joint 
motion, the Court vacated the Board's decision denying these 
claims and remanded these claims to the Board for further 
development and readjudication in compliance with directives 
specified.

In October 2008, to comply with the Court's order, the Board 
remanded these claims for PTSD, IBS, and a sleep disorder to 
the RO via the Appeals Management Center (AMC) for further 
evidentiary development and consideration.

The RO has since issued another decision in April 2009 
granting the claim for service connection for a skin disorder 
(specifically, porphyria cutanea tarda) and assigning a 0 
percent, i.e., noncompensable rating retroactively effective 
from January 30, 2004, the date of receipt of this claim.  If 
the Veteran disagrees with this initial rating and effective 
date, then he has to separately appeal these downstream 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).

An April 2009 supplemental statement of the case (SSOC) 
continued to deny all of the remaining claims - for PTSD, 
IBS, a sleep disorder, hearing loss, tinnitus, and vertigo, 
so these claims are again before the Board.

FINDINGS OF FACT

1.  The most probative evidence is against a finding that the 
Veteran's bilateral hearing loss had its onset, increased in 
severity, or is otherwise related to his military service.

2.  Tinnitus and vertigo were not complained of or otherwise 
shown in service or for many years after the Veteran's 
discharge, and the most probative evidence indicates these 
conditions also are not otherwise related to his military 
service, including by way of a service-connected disability.

3.  The most probative evidence is against a finding that the 
Veteran currently meets the DSM-IV criteria for a diagnosis 
of PTSD.

4.  IBS was not shown in service or for many years after and 
is not otherwise related to the Veteran's service or a 
service-connected disability.

5.  The most probative evidence is against a finding that the 
Veteran currently has a diagnosed sleep disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's service and sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).  

3.  Vertigo was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).  

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  IBS was not incurred or aggravated in service and is not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

6.  A sleep disorder was not incurred or aggravated in 
service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claims.  See 73 FR 23353 (Apr. 30, 
2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2008).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Recently, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
Supreme Court, the highest court of the land, makes clear 
that a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of the particular case, the error was outcome 
determinative.  The Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 
889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it had 
imposed an unreasonable evidentiary burden on VA to rebut the 
presumption of prejudice and because it required VA to 
demonstrate why the error was harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Id., at 1705-06.  The Supreme Court stated that it 
had "warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court could conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.



Turning now to this particular case at hand, a letter 
satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) 
was sent to the Veteran in March 2004, before initially 
adjudicating his claims in August 2004, the preferred 
sequence.  The letter informed him of the evidence required 
to substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that a more recent March 2006 letter complied with Dingess by 
apprising him of the downstream disability rating and 
effective date elements of his claims.  Moreover, the RO has 
since readjudicated his claims in the April 2009 SSOC, so his 
claims have been reconsidered since providing that additional 
VCAA Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (2008); see 
again Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO and AMC obtained his service treatment records (STRs), 
service personnel records (SPRs), and identified and 
available private treatment records.  In January 2008 the RO 
requested that he identify any previously unidentified 
treatment providers that had treated him for his claimed 
disabilities, but he did not respond to that request.  The RO 
also made attempts in January and April 2008 to obtain 
records from Ring-Russell & Phillips Family Medical Clinic 
and Dr. W.D., but there was no response.  Additional efforts 
to assist the Veteran in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).



In April 2008 the RO made a formal finding on the 
unavailability of the Veteran's Social Security 
Administration (SSA) records.  So further attempts to obtain 
these records also would be futile.  38 C.F.R. § 3.159(c)(2) 
and (c)(3).  In addition, the Board finds that VA 
compensation examinations are not needed to determine whether 
the claimed conditions are related to the Veteran's military 
service because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  There is no competent evidence 
suggesting that any of these claimed disorders are 
attributable to his military service - including to any 
injury he may have sustained or disease he may have 
contracted while in service.  There are only his 
unsubstantiated lay allegations - which, while competent 
for example to describe symptoms he has experienced or the 
presence of conditions readily observable (like a broken leg, 
separated shoulder and things of that sort) are not 
sufficient to suggest this required linkage between any of 
the specific disabilities claimed and his military service.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

Service Connection - Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic (meaning permanent), or this is legitimately 
questionable, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection also 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).



Certain diseases are chronic, per se, like organic diseases 
of the nervous system, including sensorineural hearing loss, 
and therefore will be presumed to have been incurred in 
service if manifest to a compensable degree of at least 10-
percent disabling within one year after discharge from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish entitlement to service connection, there 
generally must be medical evidence of current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also permissible on a secondary basis 
for disability that is proximately due to, the result of, or 
chronically aggravated by a service connected condition.  38 
C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. 
App. 439 (1995).

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  This presumption may be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See 
also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  


Clear and unmistakable (obvious and manifest) evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Hearing Loss

38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the 
laws administered by VA.  This regulation states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of these frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In the present case, VA audiology reports and a VA 
examination have revealed findings indicative of bilateral 
sensorineural hearing loss under 38 C.F.R. § 3.385.  
Therefore, the first requirement of a successful service 
connection claim is satisfied because the Veteran has 
established that he has a bilateral hearing loss disability 
according to VA standards, i.e., that he has sufficient 
hearing loss to meet the threshold minimum requirements of 
§ 3.385.

Consequently, the determinative issue is whether the 
Veteran's hearing loss is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

It is in these also critical other respects, proof of 
relevant disease or injury in service and competent evidence 
linking the current hearing loss to that relevant disease or 
injury in service that the Veteran's claim is lacking.

With respect to the second element of a successful service 
connection claim, that of in-service incurrence, the 
Veteran's service treatment records have been reviewed.  But 
these records do not mention any complaints or treatment of 
hearing loss.  Indeed, there are objective clinical 
indications he had some hearing loss in his right ear when 
entering the military.  An audiogram conducted during his 
October 1967 pre-enlistment examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
n/a
60
LEFT
10
0
0
n/a
10

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are American 
Standards Association (ASA) units and have been converted to 
International Standards Organization (ISO) units for proper 
comparison to the 1966 audiogram.)  These findings at 
induction show a high frequency hearing loss in his right ear 
at 4,000 Hz.  Thus, the presumption of soundness regarding 
this ear does not attach (though it does concerning the 
hearing acuity in the left ear).  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

If, as here, a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during service beyond its 
natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The Veteran's DD Form 214 and other military personnel 
records indicate he was a medical corpsman while in service.  
He has no combat decorations.  There were no recorded 
complaints of hearing loss or issuance of hearing aids during 
service, nor is there a separation examination documenting an 
increase in severity of the hearing loss in his right ear 
while in service.  And although an audiogram was not 
conducted at time of separation from service; a whispered 
voice test revealed normal hearing.  The Veteran's military 
service ended in November 1969.

The record reflects no complaints or treatment of right ear 
hearing loss for many ensuing years, indeed decades, until 
February 2000, at which time right ear hearing loss was noted 
by a VA clinician.  In April 2004, right ear sensorineural 
hearing loss was diagnosed.  On VA examination in December 
2008, the examiner found that she could not render an opinion 
as to whether the Veteran's hearing loss underwent an 
increase in severity during service because the only results 
recorded at separation were whispered voice tests, which were 
deemed inappropriate for analysis.  The examiner did make 
note of the fact, however, that the Veteran had 
"a significant history of occupational and recreational 
noise exposure" as a civilian.

A January 2009 examination also determined there was not 
enough information in the service treatment records to show 
"significant damage" to the Veteran's hearing and similarly 
concluded that "post-military occupational and recreational 
noise exposure has to be taken into account to cause this 
decline."  An even more recent March 2009 VA examination did 
not offer any opinion as to whether the Veteran's right ear 
hearing loss increased in severity during his service.  

The preponderance of this evidence is against a finding that 
the Veteran's right ear hearing loss increased in severity 
during his military service, certainly not beyond the 
condition's natural progression.  He served as a medical 
corpsman and exposure to noise cannot be presumed as a result 
of the time, place and circumstances of his service.  See 
38 U.S.C.A. § 1154(a).  It also is not shown that he engaged 
in combat against an enemy force to otherwise warrant 
presuming he experienced persistent exposure to excessive 
noise in that capacity so as to apply 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  

VA's General Counsel has explained that the ordinary meaning 
of the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) and the implementing regulation 38 C.F.R. 
§ 3.304(d), requires that a Veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of sections 
1154(b) and 3.304(d) must be resolved on a case-by-case 
basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Further, although there was evidence of high frequency 
hearing loss in the right ear at service entry, there were no 
complaints of hearing loss at any time during service, 
including when reexamined in anticipation of being 
discharged.  A whispered voice test, although inadequate for 
evaluating hearing loss for VA compensation purposes, was 
normal.  The December 2008 and January 2009 examiners were 
unable to come to a conclusion as to whether the Veteran's 
right ear hearing loss increased in severity during his 
service beyond the condition's natural progression, but these 
examiners did nonetheless note a significant history of 
occupational and recreational noise exposure since service as 
a civilian.  And the several decades that elapsed from the 
time of the Veteran's discharge from service until his 
initial complaints and diagnosis of right ear hearing loss 
after service also tend to discount any notion that the 
hearing loss he had in this ear when entering service got 
chronically worse while he was in service.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred or aggravated in service resulting in 
any chronic or persistent disability).  The Board therefore 
finds that the evidence weighs against concluding the 
Veteran's right ear hearing loss increased in severity during 
his service.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding 
that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service 
are insufficient to be considered "aggravation in service", 
unless the underlying condition, itself, as contrasted with 
mere symptoms, has worsened).

With regards to his left ear, the Veteran's service treatment 
records - including the report of his military separation 
examination, show normal hearing in this ear at all times.  
There was never any indication of hearing loss in this ear, 
either prior to or during service.

The post-service treatment records show no indication of left 
ear hearing loss until April 2004, when the Veteran was 
diagnosed with "mild to severe sensorineural hearing loss" 
in his left ear.  No etiology opinion was offered regarding 
the cause of the hearing loss in this ear, but especially 
insofar as whether it related back to the Veteran's military 
service.  On VA examination in December 2008, the Veteran 
indicated that he had been an "equipment operator/truck 
driver for most of his life."  The report noted that he had 
been required to wear foam earplugs during certain periods of 
employment.  Audiometric testing showed findings indicative 
of "normal to severe" sensorineural hearing loss in the 
left ear.  The examiner determined that she could not offer 
an opinion as to the etiology of the Veteran's left ear 
hearing loss without resorting to speculation, given the fact 
that his separation examination showed only whispered voice 
test results.  However, she nonetheless noted the Veteran's 
significant history of occupational and recreational noise 
exposure since service as a civilian.

In January 2009, an addendum to that December 2008 
examination was obtained.  The examiner indicated there was a 
pre-existing hearing loss at 6000 Hz in the left ear (beyond 
the 500 to 4,000 Hz frequency range contemplated by § 3.385) 
and gave an opinion indicating he could not determine whether 
this pre-existing hearing loss increased during the Veteran's 
service.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Instead, opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

A third opinion regarding the etiology of the Veteran's left 
ear hearing loss was therefore obtained in March 2009.  But 
even that VA examiner found that the Veteran's hearing loss 
was of unknown cause.  The examiner noted that the Veteran's 
duties in service as a corpsman likely exposed him to noise 
only at a distance, and that that exposure had occurred many 
years ago.  The examiner also noted the Veteran's history of 
occupational and recreational noise exposure since service in 
his civilian life.  

So there again is not the required linkage of the current 
hearing loss - this time in the left ear, to the Veteran's 
military service.  Instead, the preponderance of the evidence 
is against a finding that his left ear hearing loss is the 
result of his service.  As the VA examiner explained, noise 
exposure cannot be presumed from the time, place and 
circumstances of the Veteran's service, see 38 U.S.C.A. 
§ 1154(a), and there were no complaints of left ear hearing 
loss while in service.  Whispered voice testing conducted 
upon separation was normal.  Left ear hearing loss was not 
diagnosed until April 2004, almost forty years post 
discharge.  The December 2008 and March 2009 VA examiners 
were unable to pinpoint a specific etiology for the Veteran's 
left ear hearing loss, but did nonetheless suggest that it is 
instead attributable to post-service occupational and 
recreational noise exposure as a civilian.  



The Board is mindful of the holding in Hensley v. Brown, 5 
Vet. App. 155 (1993), wherein the Court stated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current 
hearing loss disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  The Veteran need only meet the requirements of this 
regulation currently, not when separating from service.  But 
even so, he still needs medical nexus evidence supporting his 
claim, to show a correlation between his current hearing loss 
and military service.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  And, unfortunately, in this particular 
instance there is no such evidence.

The Board also has considered whether presumptive service 
connection for sensorineural hearing loss is warranted.  But 
the evidence of record fails to establish any clinical 
manifestations of left ear hearing loss during service or 
within one year of the Veteran's discharge, meaning by 
November 1970.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Thus, the requirements for 
presumptive service connection are not satisfied.

The Board acknowledges the Veteran's belief that his right 
and left ear hearing loss is related to his military service.  
But his lay opinion, no matter how sincere, is not probative 
of this determinative issue of causation, especially since 
the examiners charged with making this important 
determination were unable to link his hearing loss to his 
military service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the preponderance of the evidence is against a 
finding that the Veteran's bilateral (i.e., right and left 
ear) hearing loss is related to his service, either by way of 
aggravation of a pre-existing condition or the direct or 
presumed initial manifestation of the condition during his 
service.  Thus, the benefit of the doubt rule is not 
applicable, and his claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).



Tinnitus

Like hearing loss, the Veteran has been diagnosed with 
tinnitus, which he also attributes to his military service.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).

The Veteran's DD Form 214 shows that he was a medical 
corpsman and that he has no combat decorations or other 
credible indications he engaged in combat.  Thus, noise 
exposure cannot be presumed based on the time, place, and 
circumstances of his service.  See 38 U.S.C.A. § 1154(a) and 
(b); 38 C.F.R. § 3.304(d).  And his service treatment records 
do not show any complaints of tinnitus, by definition an 
inherently subjective condition, including during his 
separation examination.  His military service ended in 
November 1969.

The post-service medical evidence shows that a complaint of 
tinnitus was registered many years later, in April 2004, but 
the disorder was not formally diagnosed until even more 
recently, during a VA examination in December 2008.  And even 
then, the examiner determined the condition was "less likely 
as not caused by or a result of military service" because 
"a thorough review of the [service treatment records] 
indicates that the complaint of tinnitus is inconsistent."  
(The Board reiterates that the Veteran's service treatment 
records are completely unremarkable for complaints of, or 
treatment for, tinnitus.)

In a January 2009 opinion, the examiner indicated that "it 
was at least as likely as not" the tinnitus was the result 
of military service; however, he goes on to note that "the 
patient's complaints of tinnitus are inconsistent throughout 
his C-file.  The patient claims to have had tinnitus for 
fifteen years or longer, but this is not indicative of chart 
records."  

In March 2009, a third VA examiner noted the Veteran's 
tinnitus was secondary to his hearing loss, which in turn was 
of unknown etiology.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for the opinion.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).

The Board finds the opinions of the December 2008 and March 
2009 VA examiners to be of greater probative weight in this 
matter, inasmuch as they are reasonably based on the facts as 
contained in the record.  The December 2008 examiner found 
that the complaints of tinnitus were inconsistent, which in 
fact they are; there are few complaints of tinnitus in the 
record, and they are intermittent at best.  The March 2009 
examiner credibly linked the Veteran's tinnitus to his 
hearing loss, but since the Board has not service connected 
the hearing loss, so too is the tinnitus unrelated to the 
Veteran's military service secondarily.  38 C.F.R. 
§ 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
January 2009 examiner's opinion, on the other hand, found 
that tinnitus was "at least as likely as not" related to 
service, but offered no support for that opinion.  In fact, 
that examiner went on to acknowledge the inconsistencies in 
the Veteran's complaints of tinnitus, which appears to 
contradict the examiner's finding of a correlation between 
this condition and the Veteran's military service.  The 
acknowledged inconsistencies in the Veteran's reported 
history lessens the probative value of the supporting opinion 
that relied on this history because it formed the basis of 
the opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
medical opinion is only as good and credible as the history 
on which it was based).



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure had 
compromised the value of the medical opinion.  By contrast, 
the Court held that, in rejecting the other private medical 
opinion, the Board had offered adequate reasons and bases for 
doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, 
the Board's rejection was not based solely on the failure to 
completely review the claims file.



Here, the Board is not rejecting the examiner's favorable 
opinion solely on the failure to review the claims file or 
relevant history - indeed, to the contrary, this examiner 
must have reviewed the file and pertinent history to 
acknowledge there were inconsistencies in the Veteran's 
complaints of tinnitus.  Rather, the Board is rejecting this 
opinion, in favor of the others against the claim, 
because this examiner noted these inconsistencies in the 
reported history, which in turn affects the factual 
foundation and predicate of the opinion.  See, e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

On review, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's tinnitus had 
its onset during his active military service.  Noise exposure 
during service cannot be presumed.  His service treatment 
records and separation examination are unremarkable for 
complaints of tinnitus.  The first complaint of tinnitus was 
not registered until April 2004, some 35 years after his 
military service ended.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred or aggravated in service resulting in any chronic or 
persistent disability).  The December 2008 VA examiner 
determined the tinnitus was unrelated to the Veteran's 
military service.  The March 2009 examiner determined the 
tinnitus was secondary to the Veteran's hearing loss, which 
has been determined not to be related to his military 
service.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 
7 Vet. App. 439 (1995).

The Veteran's personal statements and reported history 
concerning the etiology of his tinnitus, while competent, are 
not also credible given the inconsistencies in his testimony 
noted by the examiners, even the one submitting the 
supporting opinion.  So this significantly lessens the 
ultimate probative value of these lay statements.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker 
v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).   See also 38 C.F.R. 
§ 3.159(a)(2); Routen v. Brown, 10 Vet. App.  183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The benefit of the doubt rule is not applicable when, as 
here, the preponderance of the evidence is against the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Vertigo

Like the hearing loss and tinnitus, the Veteran has been 
diagnosed with vertigo, which he also attributes to his 
military service.  His service treatment records, including 
the report of his military separation examination, are 
completely unremarkable for complaints of vertigo.  His 
military service ended in November 1969.  There is no post-
service medical evidence of vertigo until February 2000, when 
he reported symptoms of this condition (dizziness, etc.) 
to VA doctors.

A December 2008 VA examination found that "symptoms of 
vertigo are evidenced in the [service treatment records] from 
1993"; however, the Veteran was discharged from service many 
years - indeed decades, prior to that date, in November 
1969.  According to the examiner, the Veteran did not report 
skull fractures or a head injury during his interview.  The 
examiner noted that benign paroxysmal positional vertigo 
(BPPV) had many causes, and that it could manifest in the 
absence of hearing loss.  

A January 2009 examiner indicated that he could not state 
without resorting to speculation that the Veteran's vertigo 
was caused or aggravated by his service.  The examiner noted 
post-service labyrinthitis, upper respiratory tract 
infections, nerve inflammation, and inner ear surgery, all of 
which would have contributed to vertigo.  The examiner also 
corrected the December 2008 examination report by noting 
there was, in fact, no reference to vertigo during the 
Veteran's service, which ended in 1969.

A March 2009 VA examination diagnosed BPPV, but did not offer 
an etiology opinion.  

So, on review, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's vertigo had 
its onset during his active military service.  His service 
treatment records and separation examination do not show any 
complaints of vertigo or a diagnosis of this condition.  The 
first complaint of vertigo was not registered until February 
2000, over 30 years following the conclusion of his military 
service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred or 
aggravated in service resulting in any chronic or persistent 
disability).  

The December 2008 and January 2009 VA examiners failed to 
proffer sufficiently definitive opinions as to the etiology 
of the Veteran's vertigo, but did nonetheless note the lack 
of complaints of vertigo in his service treatment records, 
the length of time between the conclusion of his service and 
the first report of vertigo, and the presence of several 
post-service factors (namely, labyrinthitis, upper 
respiratory tract infections, nerve inflammation, and inner 
ear surgery) that could have caused this condition or been 
associated with it.  The Board finds these examinations to be 
credibly based on the facts as contained in the record.  And 
there is no refuting or countervailing medical evidence.

Furthermore, the Veteran's personal statements regarding the 
etiology of his vertigo are inconsistent with the record, 
which shows no evidence of this condition while he was in 
service (either in the way of a relevant subjective complaint 
or objective clinical finding such as a pertinent diagnosis) 
and no complaints or treatment for vertigo until February 
2000, over 30 years post-discharge.  So this significantly 
lessens the ultimate probative value of his lay statements.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker 
v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also 
38 C.F.R. § 3.159(a)(2); Routen v. Brown, 10 Vet. App.  183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, the preponderance of the evidence is against a 
finding that the Veteran's vertigo is related to his military 
service, either directly or as secondary to a service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria that must be met to establish a 
diagnosis of PTSD.  They are:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.

The Veteran alleges he has PTSD and attributes his symptoms 
of this condition to treating wartime injuries in his role as 
an Army medic.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), i.e., DSM-IV.  See again 38 C.F.R. 
§ 3.304(f).  The Court has taken judicial notice of the 
mental health profession's adoption of the DSM-IV, as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as the Court noted, a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).



If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  That is to say, the 
occurrence of a non-combat stressor cannot be established by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  Just because a physician or 
other mental health care professional accepted the Veteran's 
description of his or her experiences as credible and 
diagnosed him or her as suffering from PTSD does not mean the 
Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept the Veteran's uncorroborated 
account of his or her active service experiences.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  However, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Here, without deciding whether the Veteran engaged in combat 
as he is alleging or has other verifiable stressors, the 
Board finds that resolution of this case turns on a more 
fundamental determination - whether he has the required DSM-
IV diagnosis of PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).

The Board has carefully reviewed the record and found that 
the Veteran has not received this required DSM-IV diagnosis 
of PTSD.  He has occasionally received mental health 
counseling at the VA Medical Center (VAMC) in Fayetteville, 
Arkansas, and received a diagnosis of depression.  The 
depression, incidentally, was not linked to his military 
service - including to any of the type of trauma he may have 
experienced as a medic.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (wherein the Court recently held that a 
claim for service connection for PTSD may encompass claims 
for service connection of any mental disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the 
claimant describes and the information the claimant submits 
or that the Secretary of VA obtains in support of the claim.)

An October 2004 PTSD screening was negative.

So, on review, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a current 
DSM-IV diagnosis of PTSD as contemplated by 38 C.F.R. 
§ 4.125(a).  Routine PTSD screenings for PTSD have been 
negative.  Although he has indicated receiving treatment for 
PTSD at the Fayetteville VAMC, he has never received a 
diagnosis of PTSD from any treatment providers there.  He has 
not identified any other treatment providers who have treated 
him for PTSD.  In the absence of any competent evidence 
suggesting he has a current DSM-IV diagnosis of PTSD, his 
claim for this condition fails on this basis and this basis 
alone.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  See also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).



As a layman, the Veteran does not have the necessary medical 
training and expertise, and therefore competence, to 
diagnosis PTSD in accordance with the DSM-IV requirements.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

Consequently, the preponderance of the evidence is against 
the claim, in turn meaning there is no reasonable doubt to 
resolve in the Veteran's favor, and this claim for service 
connection for PTSD must be denied.  38 C.F.R. § 3.102.

IBS, Including as Secondary to PTSD

According to the record, the Veteran's first diagnosis of IBS 
was in October 2004, although he has indicated he suffered 
from the disorder for many years prior to that.

The Veteran's service treatment records are completely 
unremarkable for IBS or other gastrointestinal complaints, as 
is the report of his military separation examination.  There 
is no other evidence to evaluate with regard to this issue.

So, on review, the Board finds that the preponderance of the 
evidence is against a finding that the IBS initially 
manifested during the Veteran's military service, which ended 
in November 1969, so some 35 years before the initial 
diagnosis in October 2004.  And although the Veteran claims 
to have experienced this condition for many years prior to 
that initial diagnosis, the record does not show that his 
associated symptoms date back to his military service.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred or aggravated in 
service resulting in any chronic or persistent disability).  
His service treatment records, as indicated, are completely 
unremarkable for this disorder, either in the way of a 
relevant subjective complaint or objective clinical finding 
such as a pertinent diagnosis.  Indeed, although the Board is 
required by law to consider all potential theories of 
entitlement to service connection for this condition (see EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 
3 Vet. App. 396, 399 (1992)), his claim is not predicated on 
the notion this condition was directly incurred in service.  
Instead, he is contending that it is secondary to PTSD, 
meaning proximately due to, the result of, or chronically 
aggravated by the PTSD.  38 C.F.R. § 3.310(a), (b); Allen v. 
Brown, 7 Vet. App. 439 (1995).  But, as explained, the Board 
has concluded he does not have the required DSM-IV diagnosis 
of PTSD, much less PTSD as a result of his military service.  
Hence, since PTSD is not a service-connected disability, the 
IBS cannot be secondarily service connected.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. 
App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 
(1999).

Sleep Disorder

The Veteran has indicated he has a sleep disorder involving 
night wakings and "goofy dreams."  He believes his sleep 
disorder, like his IBS, is secondary to PTSD.

The Veteran's service treatment records are completely 
unremarkable for complaints concerning the amount or 
character of his sleep; this includes the report of his 
military separation examination.  So there is no indication 
he had this condition while in service and, indeed, as 
mentioned, he is not claiming that he did.  Instead, he is 
attributing it secondarily to PTSD.  38 C.F.R. § 3.310(a), 
(b); Allen v. Brown, 7 Vet. App. 439 (1995).  But, as 
explained, the Board has concluded he does not have the 
required DSM-IV diagnosis of PTSD, much less PTSD as a result 
of his military service.  Hence, since PTSD is not a service-
connected disability, the alleged sleep disorder cannot be 
service connected secondary to the PTSD.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 
148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 
(1999).



The even more fundamental question, however, is whether the 
Veteran even has a sleep disorder.  Review of the file shows 
he has never been formally diagnosed with a sleep disorder 
(e.g., obstructive sleep apnea, etc.).  A service-connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Veteran has not 
met this threshold preliminary evidentiary burden, so does 
not have a valid claim.  See again Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.

Service connection for PTSD is denied.

Service connection for IBS, including secondary to PTSD, is 
denied.

Service connection for a sleep disorder, including secondary 
to PTSD, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


